PER CURIAM.
The denial of a motion to disclose the identity of a confidential informant, which was arguably sought to be preserved for appellate review by the appellant’s nolo plea, is not a dispositive order. The appeal is therefore dismissed, Roob v. State, 572 So.2d 1022 (Fla. 3d DCA 1991), without prejudice to an application for withdrawal of the plea. Roob, 572 So.2d at 1023; cf. Gibson v. State, 386 So.2d 588 (Fla. 3d DCA 1980) (plea ordered withdrawn when, unlike this case, it was clear all parties relied on appealability of order).
Appeal dismissed.